DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's Amendment to Claims and Remarks filed on April 12, 2021 are acknowledged.
2.2.	Claims 5-10 have been withdrawn. Claims 11-16 are newly added. Claims 1 and  4  have been amended with respect range of nucleating metals ( see Claim 1)  and to specify that preform has wall thickness of 4 to 6 mm. Claims 11-16 further limiting ranges for Antimony, Titanium and presence of co-monomers. Support for the Amendment to Claims 1 and 4 and for newly added Claims 11-16 was found in Applicant's Specification ( see Tables 1-2, Fig. 8, [0079]  and original claims). Therefore, no New Matter has been added with instant Amendment.
2.3.	In view of the amendments to Claims  and specifically with respect to newly added Claims 12 and 15, scope of Applicant's claimed subject matter has been changed. Consequently , it is appropriate to make instant Action Final.

    Specification
                                                              Abstract
3.1.	Applicant is reminded of the proper content of an abstract of the disclosure.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The 
3.2.	The Abstract ( filed on August 30, 2019)  of the disclosure is objected to because it does not provide sufficient information regarding Applicant's invention with respect to specifics of polyester composition (monomers, comonomers, catalysts and other essential compounds)  and specifics of processes for prepared Articles ( preform, bottle)  as described in Applicant's published Specification ( see US 2020/0079900).  Correction is required.  See MPEP § 608.01(b).

                                     Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	Claims 1-4, 11,13 -14 and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Thompson et al ( US 2009/0176046).
4.1.	Regarding Claims 1-4, 11,13-14 and 16, Thompson disclosed polyester composition, suitable for making preform/ bottles with exceptional clarity  ( see Abstract,[0071]-[0074]), comprising diacid component  as at least about 94 mole% of Terephthalic acid ( TA)  and Isophthalic acid (IPA),  as a diacid comonomer, which can be present up to 6 mole%, and specifically 3.0  mole% of  IPA ( see [01000])  and  a diol component, comprising  of about 94 mole% of Ethylene glycol (EG) and other glycols as  exemplary embodiment ( see [0072]).  Note that polyester has IV ( intrinsic viscosity) in range from 0.7 dL/ to 0.90 dL/g and preferably in range from 0.72 dl/g to 0.84 dL/g ( see [0072]-[0076]).
4.2.	Regarding elemental nucleating compound, which is according to Applicant's Specification, [0016], [0045])  is Antimony or Germanium, note that Thompson disclosed that polyester may comprise up to 20 ppm of Germanium and up to 100 ppm of Antimony ( see [0084] and [0086]).  Regarding, non-nucleating metals, which is Ti, Co or Al, Thompson disclosed presence of Cobalt from 10 to about  50 ppm ( see [0113] and  from 2 ppm up  to 50 ppm of Titanium( see  [0049], [0082])  also  preferably about 5 ppm. 
4.3	Therefore, all compositional limitations of Applicant's Claims 1-3, 11, 13 and 16  are met and anticipated by Thompson. Same related to Claims 4 and 16 because according to Thomson haze of the preform ( parison)  obtained from this polyester is less than about 5 % at thicknesses about 4 mm ( see [0098]).
	Therefore, Thompson anticipated Applicant's claimed subject matter as claimed in Claims 1-4, 11, 13-14 and 16. 
4.4.	Alternatively, it would be expected that same preform made from composition
disclosed by Thompson, wherein all components are present in overlapping ranges
with composition as claimed by Applicant, would have same haze characteristics if
obtained and measured by same method as used by Applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	 Claims 1- 3 and  11-12  are rejected under  35 U.S.C. 103 as obvious over Fujimori et al ( US 2003/0144459).
5.1.	Regarding Claims 1-3, 11 and 12, Fujimori disclosed polyester resin , comprising diacid component  as at least about 96 mole% of Terephthalic acid ( TA) – see [0117], small amount of Isophthalic acid (IPA), for example 1.8 %,  as a diacid comonomer, and  as a diol component, comprising  preferably of  97 mole%  Ethylene glycol (EG) – see [0045] and other glycols as a remainder, including  CHDM ( cyclohexane dimethanol) – see [0043].  Note that polyester has IV ( intrinsic viscosity) in range from 0.65 dL/ to 0.90 dL/g  ( see [0101]). 
5.2.	Regarding elemental nucleating compound, which is according to Applicant's Specification, [0016], [0045])  is Antimony or Germanium, note that Fujimori disclosed that polyester may comprise from 10 to 250 ppm of up Antimony ( see [0093]) Regarding, non-nucleating metals, which is Ti, Co or Al, Fujimori disclosed presence of Titanium in range up to 50 ppm ( see [0029]) and preferably  from 0.25 ppm to 10 ppm ( see [0100]).
Fujimori  disclosed all compositional limitations as claimed by Applicant, wherein  components present in same or overlapping ranges , except for slightly different amount of IPA – the difference is 0.2 mole% - 1.8 mole% compare to 2 mole% as claimed by Applicant. 
Therefore, Fujimori renders obvious Applicant's claimed subject matter as claimed in Claims 1-3 and 11-12 as established by law: " a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

Allowable Subject Matter
6.	Claim 15 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In this respect note that Data presented by Applicant ( see Remarks filed on April 12, 2021) is reasonably commensurate with scope of Applicant's Claim 15. Therefore, Claim 15 , if  rewritten in independent form including all of the limitations of the base claim 1 and any intervening claims, would be allowable over the Prior art of Record.

Response to Arguments
6.	Applicant's arguments filed on April 12, 2021 with respect to Claims 1-4, 11,13 -14 and 16 rejected over Thomson   have been fully considered but they are not persuasive.
Thomson fails to disclosed content of antimony in range higher than 100 ppm and on presence of unexpected results as shown in Applicant's Specification. 
	This argument was found pervasive for Claim 15 ( see indication of Allowable subject matter of Claim 15 in paragraph 6 above). However, rejection of Claims 1-4, 11, 13 -14 and 16 over Thomson is maintained as explained above. Note that base Claim 1 does not required presence of Antimony in amounts more than 100 ppm.
	Therefore, Rejection of Claims  1-4, 11, 13 -14 and 16 over Thomson is maintained.
                                                             Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GENNADIY MESH/Examiner, Art Unit 1763